WoRlet, Chief Judge,
dissenting.
First, it is well settled that if merchandise identical with that imported is freely offered for sale in the usual wholesale quantities in the country of export it is not proper to consider merchandise of any other type in determining foreign value. United States v. Meadows Wye & Co., Inc., 15 Ct. Cust. Appls. 451, T.D. 42643; United States v. Irving Massin & Bros., 16 Ct. Cust. Appls. 19, T.D. 42714. Here the record shows that each type of utensil imported was freely offered for sale by itself in wholesale quantities in Belgium at the time of export. Under such circumstances we should not, in fixing foreign value, resort to sales of mixtures of miscellaneous kitchenware which may or may not have included some items of the type imported.
Second, United States v. Fisher Scientific Company, 40 CCPA 164, C.A.D. 513, was properly distinguished by the Customs Court. I do not understand that case to hold, either expressly or by implication, that sales or offers for sale of several types of balances in assorted lots may be used as a basis for fixing the foreign value of only one type. Each type of balance there was offered for sale by itself in a single, not *100four as here, wholesale quantity of five or more balances which was held to be the usual wholesale quantity. The fact that assorted types could be similarly purchased had no bearing on the conclusion reached.
Third, I agree with the Customs Court that J. J. Gavin & Co., Inc. v. United States, 38 CCPA 69, C.A.D. 441, should be controlling here. There it was held that sales of a miscellaneous mixture including saddle soap and other items, could not properly be used as a basis for fixing the foreign value of saddle soap alone. If, as the majority holds, the various hinds of kitchenware involved constitute a single type of merchandise merely because they are all used in cooking, would it not also be just as logical to allow an importer to combine pianos, violins, and xylophones merely because they are all used in making music ?
Finally, I am of the opinion the Customs Court correctly held that the importer failed to sustain its burden of establishing a foreign value differing from that at which it was appraised. I would affirm.